               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

MONTAE JUWAN CHISHOLM, )
                       )
    Plaintiff,         )
                       )
v.                     )                             CV419-070
                       )
MEG HEAP, JOHN T.      )
WILCHER, Sheriff,      )
                       )
    Defendants.        )

        ORDER AND REPORT AND RECOMMENDATION

     Proceeding pro se and in forma pauperis, Montae Juwan Chisholm

brings this 42 U.S.C. § 1983 action against the District Attorney involved

with his state prosecution, where Chisholm is proceeding pro se, and the

Sheriff in charge of the jail where he is detained pending trial. Doc. 1; see

State v. Chisholm, SPCR18-00137 (Chatham Super. Ct.) (felony

aggravated assault and misdemeanor battery); State v. Chisholm,

SPCR18-01351 (Chatham Super. Ct.) (felony failure to register as a sex

offender). The Court granted his request to pursue his case in forma

pauperis (IFP), doc. 4, and he returned the necessary forms. Docs. 5 & 6.

The Court now screens the Complaint pursuant to 28 U.S.C. § 1915A,
which requires the immediate dismissal of any pro se complaint that fails

to state at least one actionable claim.1

      Chisholm alleges that he was arrested pursuant to a defective

warrant on November 17, 2017. The warrant itself allegedly bore the date

December 20, 2017, which, obviously, was erroneous. Chisholm seeks

compensatory and punitive damages for his false imprisonment, and “an

order protecting [him] from inappropriate retaliation.” Doc. 1 at 5-6. His

state prosecution, meanwhile, remains pending. See Chisholm, SPCR18-

00137 & Chisholm, SPCR18-01351.

      Chisholm waves at claims for false arrest or malicious prosecution.

A claim for false arrest derives from the constitutional right to be free from

“unreasonable searches and seizures.”               U.S. CONST. AMEND. IV.             A

warrantless arrest made without probable cause violates the Fourth

Amendment and forms the basis of a § 1983 claim for damages. Ortega v.

Christian, 85 F.3d 1521, 1525 (11th Cir. 1996); Max v. Gumbinner, 905




1
  Because the Court applies Fed. R. Civ. P. 12(b)(6) standards in screening a complaint
pursuant to § 1915A, Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79 (11th Cir. 2001),
allegations in the Complaint are taken as true and construed in the light most
favorable to the plaintiff. Bumpus v. Watts, 448 F. App’x 3, 4 n.1 (11th Cir. 2011).
Conclusory allegations, however, fail. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(discussing a Rule 12(b)(6) dismissal).


                                           2
F.2d 1503, 1505 (11th Cir. 1990); Von Stein v. Bresher, 904 F.2d. 572, 578

(11th Cir. 1990). In a case of continuing detention (as here), however,

“false imprisonment ends once the victim becomes held pursuant to [legal]

process — when, for example, he is bound over by a magistrate or

arraigned on charges.” Wallace v. Kato, 549 U.S. 384, 389-90 (2009); see

Chisholm, SPCR18-00137 & Chisholm, SPCR18-01351.

      Once an arrestee’s unlawful detention becomes a product of legal

process, his continued custody may still be unlawful, but any damages

suffered after that point must be recovered under the “entirely distinct”

tort of malicious prosecution, “which remedies detention accompanied not

by the absence of legal process, but by wrongful institution of legal

process.” Id. at 390. In other words, the torts of malicious prosecution

and false imprisonment are distinct, and the former supplants the latter

after legal process is initiated.

      The Eleventh Circuit “has identified malicious prosecution as a

violation of the Fourth Amendment and a viable constitutional tort

cognizable under § 1983.” Wood v. Kesler, 323 F.3d 872, 881 (11th Cir.

2003). An essential element of a malicious prosecution claim, however, is

the termination of the criminal prosecution in the plaintiff’s favor. Id. at



                                     3
882. In the case at bar, there is no allegation that the Chatham County

criminal cases have been resolved in Chisholm’s favor.                   See doc. 1;

Chisholm, SPCR18-00137 & Chisholm, SPCR18-01351 (both cases “open”

with “trial docket call” set for June 10, 2019 before Judge John Morse,

Jr.). Accordingly, plaintiff does not state a claim for malicious prosecution

and any such claim against any of the named defendants should be

DISMISSED.2

      Even if he had pled (or could plead) favorable termination, District

Attorney Meg Heap is absolutely immune from § 1983 liability where her

alleged malfeasance stemmed entirely from her “function as advocate.”

Jones v. Cannon, 174 F.3d 1271, 1281 (11th Cir. 1999) (“[A]bsolute

immunity extends to a prosecutor’s ‘acts undertaken . . . in preparing for




2
     Indeed, to the extent that his allegations implicate the validity of his continued
detention and he seeks immediate or speedier release, § 1983 affords plaintiff no
remedy: “[A] prisoner in state custody cannot use a § 1983 action to challenge the fact
or duration of his confinement. . . . He must seek federal habeas corpus relief (or
appropriate state relief) instead.” Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (quotes
and cites omitted); Heck, 512 U.S. at 481 (1994) (“[H]abeas corpus is the exclusive
remedy for a state prisoner who challenges the fact or duration of his confinement and
seeks immediate or speedier release, even though such a claim may come within the
literal terms of § 1983.”). And before he can bring a federal habeas action, he must
first exhaust his available state remedies through either a direct appeal or another
petition for state collateral relief. Wilkinson, 544 U.S. at 79 (federal “habeas corpus
actions require a petitioner fully to exhaust state remedies, which § 1983 does not”);
28 U.S.C. §§ 2254(b), (c).


                                          4
the initiation of judicial proceedings or for trial, and which occur in the

course of his role as an advocate for the State. . . .’”); see Imbler v.

Pachtman, 424 U.S. 409, 431 (1976); Jackson v. Capraun, 534 F. App’x

854, 859 (11th Cir. 2013) (prosecutor entitled to absolute immunity for

initiating prosecution even if he did so with malicious intent).

     The false imprisonment claim against Sheriff Wilcher also fails, no

matter how liberally the Court construes Chisholm’s allegations.         In

addition to the substantive elements, § 1983 claims require an allegation

of a causal connection between a defendant’s acts or omissions and the

alleged constitutional deprivation. See Zalter v. Wainwright, 802 F.2d 397,

401 (11th Cir. 1986).    Such claims cannot be based upon theories of

respondeat superior or vicarious liability. See Polk Cnty. v. Dodson, 454

U.S. 312, 325 (1981); Monell v. Dep’t of Soc. Servs. of New York, 436 U.S.

658, 691 (1978); Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990).

Chisholm’s Complaint does not include any allegation connecting Sheriff

Wilcher to his allegedly tortious arrest and confinement beyond merely

listing his name on the case caption. That’s not enough to state a claim.

See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals

of the elements of a cause of action, supported by mere conclusory



                                     5
statements, do not suffice” to state a claim upon which relief can be

granted). The false imprisonment claim against Sheriff Wilcher should

therefore be DISMISSED.

III. CONCLUSION

      In sum, Chisholm’s Complaint should be DISMISSED for failure to

state a claim upon which relief can be granted. 3 Meanwhile, it is time for

plaintiff to pay his filing fee. His PLRA paperwork reflects $0 in average

monthly deposits over the six month period prior to the date of his Prison

Account Statement. Doc. 5. He therefore owes no initial partial filing fee.

See 28 U.S.C. § 1915(b)(1) (requiring an initial fee assessment “when

funds exist,” under a specific 20 percent formula). Plaintiff’s custodian

(or designee) shall therefore set aside 20 percent of all future deposits to

his account, then forward those funds to the Clerk each time the set aside




3
  Although the Court sees no apparent basis upon which the deficient claims could be
amended, plaintiff’s opportunity to object to this R&R within 14 days affords him an
opportunity to resuscitate them. He may submit an Amended Complaint during that
period if he believes it would cure the legal defects discussed above. See Willis v.
Darden, 2012 WL 170163, at * 2 n.3 (S.D. Ga. Jan. 19, 2012) (citing Smith v. Stanley,
2011 WL 1114503, at * 1 (W.D. Mich. Jan. 19, 2011)). To state a claim, however,
plaintiff must be able to both plead the requisite elements of a § 1983 claim and
identify a defendant who is not immune from suit.


                                         6
amount reaches $10.00, until the balance of the Court’s $350.00 filing fee

has been paid in full. 4

      This R&R is submitted to the district judge assigned to this action,

pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 72.3.

Within 14 days of service, any party may file written objections to this

R&R with the Court and serve a copy on all parties. The document should

be   captioned      “Objections      to    Magistrate      Judge’s     Report     and

Recommendations.” Any request for additional time to file objections

should be filed with the Clerk for consideration by the assigned district

judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge    will   review    the magistrate        judge’s    findings    and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of


4
    The Clerk is DIRECTED to send this Order to plaintiff's account custodian
immediately, as this payment directive is nondispositive within the meaning of Fed. R.
Civ. P. 72(a), so no Rule 72(b) adoption is required. In the event he is transferred to
another institution, his present custodian shall forward a copy of this Order and all
financial information concerning payment of the filing fee and costs in this case to
plaintiff's new custodian. The balance due from plaintiff shall be collected by the
custodian at his next institution in accordance with the terms of the payment directive
portion of this Order.


                                          7
rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp., 648

F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x

542, 545 (11th Cir. 2015).

     SO ORDERED AND REPORTED AND RECOMMENDED, this

19th day of April, 2019.

                                  ______________________________
                                   ____________________________
                                  CHRIS   HER L. RAY
                                   HRISTOPHER
                                      STOPH
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    8
